*694ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS OR WRIT OF MANDAMUS
The Petitioner has filed a petition requesting that this Court issue a writ of habeas corpus or, in the alternative a writ of mandamus to the Honorable Neal Beek-man, District Judge, ordering that the Petitioner be reinstated to bail pending sentencing in Kay County District Court Case No. CRF-88-300.
In said case, Petitioner pleaded guilty to two counts of Arson in the First Degree. After accepting the Petitioner’s guilty pleas, Judge Beekman revoked the Petitioner’s bail and ordered him committed to the custody of the Sheriff pending preparation of a pre-sentence report and formal sentencing. Judge Beekman denied Petitioner’s request to reinstate bail finding that a plea of guilty triggers the provisions of 22 O.S.Supp.1988, § 1077, just as a verdict of guilt triggers said provisions, see Zaritz v. State, 785 P.2d 1043 (Okl.Cr.1990), and, therefore, Petitioner was not entitled to bail on appeal pursuant to the terms of section 1077.
Petitioner contends that the provisions of 22 O.S.Supp.1988, § 1077, are not applicable until a “judgment on conviction” is entered and that Zaritz can be distinguished because no verdict of guilt was rendered against Petitioner. We find that the provisions of section 1077 are applicable upon a plea of guilty and that Petitioner is not entitled to bail on appeal. Accordingly, the petition for writ of habeas corpus or writ of mandamus is hereby DENIED.
IT IS SO ORDERED.
/s/ James F. Lane
JAMES F. LANE, Presiding Judge
/s/ Gary L. Lumpkin
GARY L. LUMPKIN, Vice Presiding Judge
/s/ Tom Brett
TOM BRETT, Judge
/s/ Ed Parks
ED PARKS, Judge
/s/ Charles A. Johnson
CHARLES A. JOHNSON, Judge